DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                        ANDRE M. HAYWOOD,
                            Appellant,

                                    v.

                         STATE OF FLORIDA,
                              Appellee.

                              No. 4D22-1679

                         [September 15, 2022]

   Appeal of order denying rule 3.800 motion from the Circuit Court for
the Fifteenth Judicial Circuit, Palm Beach County, Daliah H. Weiss,
Judge; L.T. Case No. 50-2018-CF-005065-AXXX-MB.

   Andre M. Haywood, Chipley, pro se.

   No appearance for appellee.

PER CURIAM.

   Affirmed.

LEVINE, FORST and ARTAU, JJ., concur.

                          *          *          *

   Not final until disposition of timely filed motion for rehearing.